 D. H. MARTIN PETROLEUM CO.547D. H. Martin Petroleum Co.andGeneral Chauf-feurs,SalesDrivers and Helpers,Local 179,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 13-CA-2498123 June 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 11 December 1985 Administrative LawJudge Lowell Goerlich issued the attached deci-sion.The Respondent filed exceptionsand a sup-porting brief,iandthe General Counsel filed an an-swering brief.The National Labor Relations Board has delegat-ed itsauthority in this proceeding to a three-member panel.The Board has considered the decision and therecord inlight of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings 2 andconclusionsand to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommendedOrder of the administrative lawjudge andorders that the Respondent, D. H.Martin PetroleumCo., Elgin,Illinois, itsofficers,agents, successors,and assigns,shall take the actionset forth in the Order.iThe Respondent also filed a motionto reopen the recordto admitinto evidencethe 25 November1985 decisionof theIllinoisDepartmentof Employment Security Boardof Review,affirming areferee'sdecision,which found that employee Bailey "voluntarilyleftwork without goodcause attributable to the [Respondent]" and therefore was disqualifiedfrom receiving unemploymentbenefitsThe Respondent requests in thealternative that the judge take judicialnotice of the decision The Gener-alCounsel opposes the Respondent's motionIn view ofthe judge's ad-mitting into evidence the 14 June1985 referee's decision,which thejudge noted had been appealed,and because the Boardof Review's deci-sion constitutespreviouslyunavailableevidence, we grant theRespond-ent'smotion to reopenthe recordWe do not find such decision control-ling,however,because the state agency's determinationwas renderedunder a statute with different definitions,policies, and purposes from theNational Labor RelationsAct Moreover,our decision,as wellas that ofthe judge,"must be based upon an independentconsideration and evalua-tion of the evidencereceivedin this unfairlabor practice proceeding "SeeGarrisonValley Center,277 NLRB 1422 (1985)'The Respondent has exceptedto some of the judge's credibility find-ings The Board's establishedpolicy is not to overrulean administrativelaw judge's credibility resolutions unless the clearpreponderance of allthe relevant evidence convincesus that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir 1951)We have carefully examinedthe recordand findno basis for reversingthe findingsIn agreeingwiththe judge's findingthat the General Counsel estab-lished a prima facie case,we find itunnecessaryto rely on the judge'sfinding that"[the Respondent's president]Martindiscloseda dispositionto engagein chicanery to fosterhis own interests "DouchanPouritch, Esq.,for the General Counsel.Kenneth R. Dolan, Esq. (Pope, Ballard, Shepard & Fowle,Ltd.),of Chicago, Illinois, for the Respondent.Roger N. Gold, Esq. (Gold & Polansky),of Chicago, Illi-nois,for the ChargingParty.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge. Thecharge filed by General Chauffeurs,SalesDrivers andHelpers, Local 179, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica (the Union or Local 179) on 12 April1985wasserved on D. H. Martin Petroleum Co. (the Respondent)by certifiedmail on 16 April 1985. A complaint andnotice of hearing was issued on 22 May 1985. In thecomplaint, as amended, it was alleged that the Respond-ent "discharged and/or failed to recall employee WilliamBailey" in violation of Section 8(a)(1) and (3) of the Na-tional LaborRelationsAct (the Act).The Respondent filed a timely answer in which itdenied that it had committed the unfair labor practicesalleged.The case came on to be heard on 29 August at Chica-go, Illinois.Each party was afforded a full opportunityto be heard, to call, examine, and cross-examine wit-nesses, to argueorallyon the record, to submit proposedfindings of fact and conclusions, and to file briefs. Allbriefs have been carefully considered.On the entire record in this case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGSOF FACT,CONCLUSIONS,AND REASONSTHEREFOR1.THE BUSINESSOF THERESPONDENTAt all times material herein the Respondent, a corpora-tionwith an office and place of business at 210 SouthGrove, Elgin, Illinois (the Respondent's facility), hasbeen engaged in the wholesale distribution of petroleumproducts.During the ending 31 December 1984, a representativeperiod, the Respondent, in the course and conduct of itsbusiness operations described above, purchased and re-ceived at its facility products, goods, and materialsvalued in excess of $50,000 from other enterprises, in-cluding Standard Oil of Indiana, located within the Stateof Illinois, each of which other enterprises had receivedthe products, goods, and materials directly from pointsoutside the State of Illinois.The Respondent is now, and has beenat all times ma-terial herein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisnow,and has been at all times materialherein,a labor organization within the meaning of Sec-tion 2(5) of the Act.280 NLRB No. 58 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESWilliam Lowell Bailey was employed by the Respond-ent inJanuary 1977. He worked as a "transport driverand semi-driver." Donald Howard Martin, the presidentof the Respondent,described Bailey as a "very talentedindividual" who did a "lot of extra work" " such as con-cretework, carpentry work, he just did about every-thing,mechanical work, he worked on the trucks." Ad-ditionally,Martin testified that he and Bailey were"friends."Bailey had been a memberof Local330 in Elgin, Illi-nois, and in 1979 became a member of the ChargingParty,Local 179. Martin was also a member of Local179 as was his father,Harold Martin.Martin had been aunion negotiator for approximately 6 years;he had nego-tiated contracts with Standard Oil, which later becameAmoco Oil.Bailey became a memberof Local 179under these cir-cumstances.In 1979 Bailey,who was makinga deliveryinto O'Hare Field, Amoco terminal, was stopped by two"union officials." They informed him that he could "notpick up for D.H. Martin Petroleum Company as he hadno contract." Thereafter Bailey received a Local 179union card.Martin had made an arrangement withEmmittMcCana, secretary/treasurer of Local 179,wherebyBailey was issued a unioncard.'Union dueswere paid by the Respondent. Nevertheless, no laboragreement was ever signed between the Respondent andLocal 179.2Sometime in January 1984 a meeting of employees wasconvened in Martin's office at which Bailey was present.Martin told Bailey that he would be assigned to nightand weekend calls in the future. Bailey"got mad" andsaid he "had other things. . .to do at night."3BaileytoldMartin he would not "do this" and that he "wouldgo down to the union to see if [he] had to do this."4Paul Swanson, who lived within two blocks, agreed totake on Bailey's calls. Thus the incident ended. Never-theless, on 16 January 1984, Bailey contacted McCana atLocal 179 andsaidthat he wanted to file a grievance.After he explained to McCana for whom he workedMcCana told him that he did not think that "there wouldbe any need to file a grievance. He would call Don onthe phone and talk with him." Bailey asked for a copy ofthe union contract. McCana said that there was "noneavailable."About 17 January 1984 when Bailey arrived at work,Martin called Bailey into his office and said, "You and Ishould clear the smoke in the air." Bailey then related'Besides Bailey the Respondentemployed Howard Lind, asix-wheeltruckdnverPaul Swanson,a utility/dnver/warehouseman,Mark Dicker-son, and office manager,and Bard Spndler,a salesman Lind was alsoput in Local 179.2Martin testified-"Iwent to Teamsters179 becauseIknew the indi-vidual.by the name of Emmitt McCana, who I hadsat on a unionbargaining committee with numerous times, and I thought that I had aworkable relationship with him,and thatiswhy I went to him with myproblem "8Bailey had a youngbabythat needed care at night and healso playedin a band"sometimes on weekends."*Bailey testified"Iwas supposedto take oneweek of night callswhich was to go down,use a beeper and check in onthe recorder forany deliveriesto be made "that he had spoken to Locals 179, 705, and 330 and askedMartin whether McCana had contacted him. Martin an-swered that McCana had called him. Bailey further in-formedMartin that he had lost his pension and thatHoward Lind, another employee, had told him thatMartin had said that he was fired. Further testifyingBailey said,"Don told me that theunions wasn'tgoingto run that place. a He says they was no good and I knewit.He went on to say that if these problems persists hewas going to sell the trucks, he was going to have K.T.I.do his hauling, that I would not even have a job." At theend of the conversation,addressing Bailey,Martin said,"[J]ust go do my work."In October or November 1984 Bailey said to Martinthat "if he couldn't start making Howard do some of thiswork and help me around here when I needed some helpthat I was going to see the union again.The only thing,he says do what you want, those unions are no good, ifyou are going to do this you might as well pack yourbags."On 14 March 1985 Bailey and Martin had an encoun-ter over whether Bailey would drive a truck after hisregular hours. According to Bailey, Martin asked him tohaul a load of fuel. Bailey replied that he would not haulthe fuel that night. He said, "I was too tired, my wifehad been sick all night, I had only slept maybe an hour."Bailey also said that this customer only called in whensomebody else would not haul the fuel and he was tiredof working 15, 20 hours a day whenno one elsedid. Theconversation ended with Martin saying, "If [he] didn'twant to haul it don't bother to come back."On cross-examination Bailey admitted he "got mad,"thatMartin said he was not interested in the Company,that Bailey should not worry about the load,6 that Baileysaid that he was going to "straighten out the office man-ager about taking these messages for deliveries the samenight," and that Martin did not say he was fired.? Baileyfurther testified thatMartin told him on the radio that"somebody else was going to haul the load." Lindhauledthe load.After Bailey punched out he phoned Local 179 butwas unable to make contact until 18 March 1985.On Friday, 15 March 1985, Bailey filed an unemploy-ment compensation claim in which he stated that he hadbeen discharged on 14 March 1985.8 He also called theLabor Board.5Martin expressed this same attitude when he said in his testimony "Isaid, 'There wasn'tnobody,' meaning Vince[Vince Crnkovic, presidentof Local 179]thatwas going to tell me who I was going to hire andfire"8This statement does not appear in Bailey's affidavit given to theBoard'Martin testified that,when he broached the subject of hauling toBailey, Bailey responded"Well, those son of a bitches are always doingthis to me, calling in lateGoddamn them,Iwant to teach them alessonI am not going to deliver the oil."Martin said, "Apparentlyyou don't need the extra work"Bailey answered, "I guess I don't." Inthe meantimeHoward Lindwalked past Martin'soffice.Martin offeredthe job to him and he accepted Martin then told Bailey"not to worryabout the load that had to go to Dante Trucking"'that Lind would takeit.Martin denied the he told Bailey to take the load or he was through orwords to that effect8Bailey testified that the reason he thought he was discharged on 14March 1985 was because Bailey had said to him, "Don said to me if IContinued D. H. MARTIN PETROLEUM CO.On 18 March 1985 Bailey went to Vince Crnkovic'saoffice and told him that he wanted to file a grievance,which he did. According to Crnkovic, Bailey told himthatMartin had fired him because he "refused to take an-other load or make another delivery."Crnkovic phoned the Respondent but Martin was notpresent.Martin returnedCrnkovic'scallon the sameday, 18 March 1985. Crnkovic related to Martin thatBailey had told him that "he was fired because he re-fused to take another load." Martin replied that he hadnot fired Bailey and that Crnkovic should send Bailey tohim; that "they were real good friends"; "that heshouldn't have come to the union"; and that "[he] canwork it out." 10After his conversation with Martin, Crnkovic was un-successful in contacting Bailey until 21 March 1985. Hetold him that Martin had said to "send him back overthere and that he would put him back to work, he wouldtalk to him about it, they were friends"; that he had notfired him.Bailey calledMartin immediately and told him thatCrnkovic had informed him that Martin had asked himto call him and report back to work. According toBailey,1'Martin responded, "[Y]ou just don't work heredidn't haul that load don't bother to come back " Thereafter Bailey didnot return to workCrnkovic was president of Local 179.10Martin'sversion of the conversation differed in some respects fromthatof Crnkovic Martin told Crnkovic that Bailey had not shown upforwork or called him,that he was amazed at Bailey's ranting and ravingand poor attitude toward a customer;that he had received a notice thatBailey was applying for unemployment compensation,which notice indi-cated that he had been fired;that he had never fired Bailey, and that hedid not"understand what is going on with him"Whereupon Crnkovicasked Martin if he minded talking about the situation"with Weinke fromTeamsters Local 330 and myself and Bailey " Martin answered,"Sure, Iwill talk toanybodyabout the problem,but I am not sure it is going todo any good nowThis thing has gone too far " Crnkovic remindedMartin that the Respondent had not signed a contract with the UnionMartin alsotestified that he told Crnkovic, "I was pissed off at Baileybecause we had had a friendship which I valued and I didn'tunderstandhis actions,why he hadn't,why he knew that a customer that was valua-ble to our company, why he would talk like that and why he would havesuch a negative attitude towards that customer and also, why he wouldviolatecompany policy and not call in " In another part of his testimonyMartin testified that he toldCrnkovicthat "the likelihood of [his]rehiringhim was very remote." (Emphasis added.)i iMartin's version of the conversation was as follows.Iasked Bill what the hell was going on, I didn'tunderstand hisactions, I didn'tunderstand how he could talk about Dante Truck-ing, an important,a potentially,a veryimportant customer to ourcompany the way he did.I said I didn't understand his attitude to-wards it, I didn't understand why he didn't report for duty onFriday, why hedidn'tcallme at home, andwhy he hadn't reportedto duty on Monday And I said, "I don't understand what you aretrying to do It doesn't make sense " And then on top of it I didmention that he had, that a notice from the unemployment peoplehad, I had received a notice that Monday saying that he was fired onMarch 14th, that Thursday, and in fact I never fired him on March14thAnd I gave,at that time I gave Bill an opportunity in that con-versation to tell me why he was doing what he was doing and evenapologize if he so wished[T]here was enough lapse in the conversation for somebody to sayhey Don,Imade a mistake,Ihave a problemAfter giving him the opportunity to say something and not hearingany response, that was kind of the straw that broke the camel's back,and I said, "Bill, there is just nota job downhere at D H MartinPetroleum for you And that I want you to turn in your keys and549anymore; I know you went to the union, I talked tothem." Martin also said he had received papers for un-employment compensation that day.12On 21 March 1985 Bailey, after talking to Martin,called Crnkovic and informed him that he had talked toMartin and Martin had fired him.Thereafter Crnkovic again called Martin and remindedhim of the prior talk and that "there shouldn't be anyproblem that you would put him back to work." Crnko-vic described the rest of the conversation:At that point Don Martin got very irate. He saysno goddamned union is going to tell me what to do.He says the man is fired. And he says that he wasn'tgoing to put him back to work. He says if he didn'tcome down to the union hall he would have puthim back to work. And we got into an argument. Itold him I was going to come over there if I had toand picket his place. He said he was also going tosell his trucks if he had to. With that I don't knowif he hung up or I hung up.1 sMartin testified that he made his "absolute final decision"to discharge Bailey in his conversation with him on 21March 1985, "when he didn't react to me and say, whenhe didn't talk to me and say, Don, I have a problem, orapologize and say I want my job back or anything else,that is when my final, my absolute final decision wasmade. . . . [I]t was at the end of the conversation."Martin further testified that he waited until 21 Marchto fire Bailey because "[t]here was still an opportunity,maybe a very remote opportunity, for me torehirehim,not rehire him because actually officially I had neverfired him until the 21st, but there was still a remote pos-sibility that I wouldrehirehim." (Emphasis added.)The Respondent addressed the following letter dated22 March 1985 to Bailey:During our conversation last Thursday afternoon,14March 1985, you displayed to me an apparentlack of concern for the betterment of our businessyouruniforms and any personal effects " And I asked him to call theoffice and tell me when he was bringing the stuff down,he had apaycheck to pick up and I said I wanted to be there when hebrought the stuff back.In other testimony Martin testified that he told Bailey,"Idon'tunder-stand why you would go to the unemployment insurance people and tellthem that you were fired when in fact, I never fired you on Thursday,the 14th.[T]here was a pause.Iwas hoping that Bill wouldcome back and say Don,I got a problem,whether it is marital or familyor what, explain the situation to me, maybe even apologize so I couldgive him some kind of room for, some kind of excuseto hire him back."(Emphasis added)izThe sentence,"Iknowyou went tothe union," does not appear inBailey's affidavitisMartin'sversion of the conversation was as follows. "'Martin wegot to get this problem with Bailey straightened out Tell you what youare goingto do You aregoing to rehire Bailey and you are going to usethe time that he has had off as a suspension or disciplinary type situationand you are going to put him back to work.' And he said to Vince,'There is no fucking way that I am going to put Bailey back to work. Noson of a bitch is going to tell me how to run my business and who I amgoing to hire and who I am going to fire' And I hung up on him." WhenCrnkovic threatened to put pickets around his facility Martin responded,"I hope you carry the biggest goddamned sign because you will be thefirst son of a bitch that I run over " 550DECISIONSOF NATIONALLABOR RELATIONS BOARDand service to our customers.It is in light of thisreaction and your violation of companypolicy byfailing to report to work since 15 March 1985, thatyour employment at D. H.Martin Petroleum Com-pany has been terminated effective 21 March 1985.Iwill expect keys, uniforms,and all other propertiesbelonging to the company to be returned prior topicking up your final paycheck.At thattime, I willalso give you a form explaining the conversion ofour hospital group plan to an individualpolicy. Youhave accrued benefits in our pension plan also.There are options available through this plan thatwill need to be discussed in the near future.On 3 May 1984 employees were given the followingstatement(in part)with their paychecks: "In the eventthat an illness or emergency arises, the employee is re-quired to notify Don Martin, owner, or Mark Dickerson,officemanager, personally. The employee is expected toexplain the situation,when he will return to work, andany special instructions for deliveries that must be madein his absence."Bailey had violated the policy several times prior tohis discharge. The last time was in "March of `84."Martin testified that he did "understand"on 21 March1985 why Bailey had not reported to work,i.e.,becauseBailey "claimed that he was fired." 14Martintestified that he had received the unemploy-ment compensation notice "about noon" on Monday, 18March 1985.On 14 June 1985 a referee for the State of Illinois De-partment of Labor, Department of Employment Securi-ty,Division of Unemployment Insurance found,"Basedon the available evidence the Referee finds that theClaimant left work voluntarily. The Claimant's testimonythat he was discharged lacked sufficient credibility toovercome the direct testimony offered by the Employ-er'switness."The referee'sdecisionwas appealed 10July 1985.15Conclusions and Reasons Therefor"[T]he General Counsel has the initial burden of show-ing by a preponderance of the evidence that protectedconduct was a `motivating factor'in the decision to dis-charge the employee.... Once that showing is made,the NLRB has held . . . that the burden shifts to the em-ployer to show that it would have discharged the em-ployee even if the employee had not engaged in protect-ed activity."Blue Arrow, Inc. v. NLRB,Docket Nos. 82-1836 and 82-1955, mem. 725 F.2d 682 (6th Cir. 1983).See alsoWright Line,251NLRB 1083 (1980);NLRB v.TransportationManagement Corp.,462 U.S. 393 (1983).The General Counselmaintainsthat Bailey was dis-charged because he took a grievance against the Re-spondent to the Union. These facts support her prima14Martin testified, "I received on the 18th, I received a notice fromthe unemployment insurance people indicating that Bailey was applyingfor unemployment insurance And on that form it stated that he had beenfired So I assumed he quit"Martin also admitted that Crnkovic told himthat Bailey had said he was fired on 14 March 1985laThe referee'sdecision has been given the appropriate probativeweight in accordance with the Board's decisions.facie case:(1)By making an arrangement with friendMcCana, Local 179's secretary-treasurer, to payBailey'sunion dues,Martin disclosed a disposition to engage inchicanery to foster his own interests.(2)MartinMani-fested a displeasure with Bailey's union activities when inJanuary 1984 Bailey approached the Union with a griev-ance,commentingthat "the unions wasn't going to runthat place. . . . [T]hey was no good . . . . [I]f theseproblems persists he was going to sell the truck[s], hewas goingto have K.T.I. dohishauling,and that[Bailey] would not even have a job."16 (3) In October orNovember 1984 when Bailey indicated to Martin that hewas "going to see the union again,"Martin responded,"[I]f you are going to do this you might as well packyour bags."17 (4) On 14 March 1985 after Bailey in-formed Martin that he would not haul a load after hisnormal workday, Martin told Bailey that "if [he] didn'twant to haul it don't bother to come back." (5) Baileythought that he was discharged and did not "bother tocome back"but instead went to the Union,called theNational Labor Relations Board, and filed an unemploy-ment compensation claim alleging that he had been dis-charged on 14 March 1985. (6) Bailey reported to theUnion on 18 March 1985 that he had been fired becausehe refused to take another load or make another deliv-ery.(7)Crnkovic,theUnion'spresident,informedMartin on 18 March 1985 that Bailey reported that hehad been fired because he had refused to take anotherload. (8) Martin replied to Crnkovic that he had not firedBailey and that he should "send him back over," andthat they were "real good friends," that he "shouldn'thave come down to the union," and that he "can work itout." (9)When Bailey contacted Martin, he told Baileythat he did not work there anymore and that he knewthat he had gone to the Union.18 (10) Martin in a subse-quent conversationwithCrnkovic said, "[N]o god-damned union is going to tell me what to do" and ifBailey had not "come down to the union hall he wouldhave put him back to work."The foregoing evidence offered by the General Coun-selsupports the General Counsel'sprima facie case.Thus, the Respondent's burden required it to show thatitwould have discharged Bailey even if he had not takenhis grievance to the Union. To sustain this burden theRespondent asserts that Bailey was dischargedfor lack-ing concern for the betterment of the Respondent's busi-ness as was manifested by his attitude on 14 March 1985and his failure to report for work after 15 March 1985,which actions violated the Respondent's policy.Not only does Martin insist in his testimony that hedid not discharge Bailey on 14 March 1985 but nothingappears in his testimony which supports a finding that heever intended to discharge Bailey for his alleged miscon-duct on 14 March 1985, notwithstanding the fact thatBailey thought he had been discharged. Thus it wouldappear that some subsequent event or events must have"This testimony was notdenied byMartin.u°Martin did not deny this testimony18 It is clear from Martin'sowntestimony that he knew Bailey hadcontacted the Union,forMartin testified that Bailey said to him, "Don,Vince fromthe Uniontold meto call you " D. H. MARTIN PETROLEUM CO.551occurred,which motivated Martin to discharge Baileyon 21 March 1985. These events occurred: (1) Martinfailed to report for work or call in after 14 March 1985.(2) Bailey filed a claim for unemployment compensationalleging that he had been discharged on 14 March 1985.(3) Bailey lodged a grievance with the Union.Of these events,Martin in Bailey'sdischarge letterlatched on to No. 1. No. 2 for the first time was men-tioned in the Respondent's brief, page 52, as a "legitimatenondiscriminating reason for firing Bailey,"i.e.,Bailey's"filing of a false unemployment claim."At the time Bailey'sdischarge letterwas writtenMartin knew that Bailey had failed to report to work orcall in because Bailey thought he was fired.19 Thus ifMartin were credited, Bailey was actually discharged be-causehe thought he was discharged. For an employer todischarge "a very talented" employee whose friendshiphe had valued because he failed to report to work in thathe thought that he was discharged is incredible and doesnot withstand scrutiny.NLRB v. Griggs Equipment,307F.2d 275, 278 (5th Cir. 1962);NLRB v. Dant,207 F.2d165, 167 (9th Cir. 1935). I find that Martin concealed thetruth as to why Bailey was discharged .20Thus, I conclude that the reasons advanced for firingBailey were pretext and that he would not have beenfired except for his protected activity.21Martin's testimony confirms this conclusion for headded another reason for Bailey's discharge that does notappear in Bailey's discharge letter, i.e., Bailey's failure toconfess a mistake and to apologize.22 According toMartin,what really "ticked" him off andtriggered theactual discharge was Bailey's failure to explain the situa-tion to him, describe the problems, confess his mistakes,or "even to apologize" during a "laspe [sic]"in his con-versation with Bailey on 21 March 1985. Thus it wouldappear, according to Martin's testimony, that Bailey wasreally discharged because he was not solicitous of Mar-tin'spardonable power.Indeed,Martin's testimony not only creates confusionconcerningwhy he really discharged Bailey but alsoconcerning when Bailey was discharged. In this respectMartin constantly referred to "rehiring" Bailey where ashe adamantly insisted that he had not fired him until 21March 1985.The credible record supports a finding that Bailey's"mistake" was carrying his grievance to the Union, ani+rMartin testifiedthat heunderstoodwhy Baileydid not call in, i.e.,"Because he claimed that he was fired "20Moreover,it is also significant that Bailey's letter of discharge citesas a reasonfor Bailey's discharge,"your violation of companypolicy byfailing toreport to worksince 15 March 1985"but, in the Respondent'sBr 48, it is stated as a cause"Bailey's repeated refusals to follow theCompany policy ofcalling-in absences"Itwould appear the reason fordischarge was shiftedfrom thatcited in the letter,in that the letter indi-cates that the reason was absenteeism21 "[W]henevery otherplausiblemotive has been eliminated and thereasons advanced are not persuasive,the unionactivitymay well disclosethe real motive behind theemployer'saction"Ames Ready-Mix ConcretevNLRB,411 F 2d 1159,1161 (8thCir 1969).See alsoNLRB v. MelroseProcessingCo,351 F 2d 693, 698 (8th Cir 1965),MarlonLewis,Inc, 270NLRB 432 (1984)22 I consider that Martin's testimonyon this subjectwas concocted byMartin for this hearing in furtherance of what he believed to be his inter-estMartin was a conniving witnessadventurewhich obviouslyMartin did not favor forMartin's union animus is apparent in the credible record.("[T]he unions wasn't going to run that place." "theywas no good,""he was going to sell," "No son of abitch is going to tell me how to run my business," and "Ihope you carry the biggest goddamnedsignbecause youwill be the first son of a bitch that I run over.")The Respondent has not rebutted the General Coun-sel's prima facie case.Wright Line,supra.I find by a preponderance of the evidence that the realreason23 the Respondent fired Bailey was because hecarried a grievance to the Union.24 I discredit the Re-spondent's claim that it would have discharged Baileyfor legitimate business reasons even though he had notengaged in protected activity.Accordingly, I find that the discharge of WilliamLowell Bailey on 21 March 1985 was in violation of Sec-tion 8(a)(1) and(3) of the Act.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act, and it will effectuate the purposes of the Act forjurisdiction to be exercised herein.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By unlawfully discharging William Lowell Baileyon 21 March 1985, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.REMEDYIt having been found that the Respondenthas engagedin certain unfair labor practices, it is recommended thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. Italso having been found that the Respondent unlawfullydischargedWilliam Lowell Bailey on 21 March 1985,and has failed and refused to reinstate him in violation ofSection 8(a)(3) and (1) of the Act, it is recommendedthat the Respondent remedy such unlawful conduct. Inaccordance with Board policy, it is recommended thatthe Respondent offer Bailey immediate and fullreinstate-ment to his former position or, if that position no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed, dismissing, if necessary, any employ-ee hired on or since the date of his discharge to fill the23 "[T]he 'real motive' of the employerin an alleged § 8(a)(3) violationisdecisive"NLRB v Brown Food Store,380 U.S 278,287 (1965) "It isthe 'true purpose' or 'real motive'in hiring or firing that constitutes thetest"Teamsters Local 357 v NLRB,365 U S. 667, 675 (1961). "Section8(a)(3) prohibits discrimination in regard to tenureor otherconditions ofemployment to discourage union membership It has long been estab-lished that a findingof violationunder this section will normally turn onthe employer's motiyation "American Ship Building Co v NLRB,380U S 300, 311 (1965)24 CfNLRB v Selwyn Shoe Mfg Corp,428 F 2d 217 (8th Cir 1970) 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition,and makehim whole for any loss ofearnings hemay have suffered by reason of the Respondent's actsherein detailed,by payment to him of a sum of moneyequal to the amount he would have earned from the dateof his unlawful discharge to the date of a valid offer ofreinstatement,lessnet interim earnings during suchperiod,with interest thereon,to be computed on a quar-terlybasisin themanner establishedby the Board in F.W. Woolworth Co.,90 NLRB 289 (1950), andFloridaSteel Corp.,231 NLRB 651 (1977).25On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed26ORDERThe Respondent, D. H. Martin Petroleum Co., Elgin,Illinois, its officers, agents,successors,and assigns, shall1.Cease and desist from(a)Discouraging union or concerted activities of itsemployees or their membership in General Chauffeurs,SalesDriversandHelpers,Local 179,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other labor organization,by unlawfully and discriminatorily discharging its em-ployees or discriminating against them in any manner inrespect to their hire or tenure of employment or anyterm or condition of employment in violation of Section8(aX3) and(1) of the Act.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer WilliamLowellBailey immediate and full re-instatement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed, and make him whole for any loss ofearnings and other benefits suffered as a result of the dis-crimination against him, in the manner setforth in theremedy sectionof the decision.(b) Remove from its files any reference to the unlawfuldischargeof William Lowell Bailey and notify the em-ployee in writing that this had been done and that thedischarge will not be used against him in any way.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnelrecords and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its South Grove, Elgin, Illinois establish-ment copies of the attached notice marked "Appen-11 See generallyIsis Plumbing Co,138 NLRB 716 (1962).ae If no exceptions are filed asprovided by Sec 10246 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec 10248 of the Rules,be adopted by theBoard and all objections to them shall be deemedwaived forallpur-posesdix."27Copies of the notice, on forms provided by theRegionalDirector for Region 13, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintainedfor 60 consecutive days in conspicuous placesincluding all placeswhere notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or coveredby anyother material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.27 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discourage union or concerted activitiesof our employees or discourage their membership inGeneral Chauffeurs,SalesDrivers and Helpers, Local179, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization, by unlawfully and discriminatorilydischargingany of you ordiscriminating against you inany manner in respect to your hire or tenure of employ-ment or any term or condition of employment in viola-tion of Section 8(a)(1) and (3) of the National Labor Re-lations Act.WE WILL NOT in any like orrelatedmannerinterferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL offer William Lowell Bailey, who we un-lawfully discharged on 21 March 1985, immediate andfull reinstatement to his former job or, if that job nolonger exists,to a substantially equivalent position, with-out prejudice to his seniority or any other rights or privi-leges previously enjoyed and WE WILL make him wholefor any loss ofearnings andother benefits resulting fromhis discharge, less any net interim earnings,plus interest.WE WILL notify William Lowell Bailey that we haveremoved from our files any reference to his dischargeand that the discharge will not be used against him inany way.D. H. MARTINPETROLEUM CO.